Citation Nr: 0944560	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  09-06 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee.

2.  Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1944 to October 1946.  Service in the Asiatic 
Pacific Theater during World War II and receipt of the Combat 
Infantryman Badge are indicated by the evidence of record.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, denied service connection 
for left knee arthritis and a right knee disability. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

Issues not on appeal

In the above-mentioned September 2008 rating decision, the RO 
also denied the Veteran's claims of entitlement to service 
connection for tinnitus, arthritis, and a 10 percent 
disability rating based on multiple noncompensable service-
connected disabilities.  The same decision also granted the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss and established a noncompensable (zero 
percent) disability rating.  While the Veteran indicated his 
disagreement with the adjudication of his hearing loss and 
tinnitus claims, in February 2009 he withdrew his bilateral 
hearing loss appeal.  See 38 C.F.R. § 20.204 (2009).  While a 
statement of the case (SOC) was issued for the Veteran's 
tinnitus claim in April 2009, he failed to perfect his appeal 
with the timely submission of a VA Form 9 or its equivalent.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
REMAND

The Veteran is seeking entitlement to service connection for 
bilateral knee disabilities.  In order for service connection 
to be granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The evidence of record currently indicates that degenerative 
joint disease of the left knee is present. See a July 2000 VA 
X-ray report.  While the record does not include a diagnosis 
of a current right knee disability, the Veteran has 
repeatedly stated that he has had right knee pain since 
separating from service.  See., e.g., the February 2009 
substantive appeal. 

With respect to Hickson element (2), the Veteran's service 
treatment records do not document any treatment or complaints 
of a right or left knee injury or disease.  Nor is there 
medical evidence indicating that the Veteran developed 
arthritis within the one year presumptive period thereafter.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Notwithstanding the above, 
the Veteran was awarded the Combat Infantryman Badge while 
serving in World War II.  He has stated that he injured his 
knees during "several hard parachute landing[s]."  See, 
e.g.,  the May 2008 claim. 

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service- connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2009).

In this case, the Veteran's only contention is that he 
injured his knees during combat parachute jumps.  While the 
Veteran's DD 214 indicates that he served in the 511th 
Parachute Infantry Company, there is no indication that the 
Veteran has been awarded the Parachutist Badge and no 
indication that he was trained for parachute jumps.  
Furthermore, his military occupational specialty (MOS) is 
listed as a cook.  As such, the Veteran's statements 
concerning how he suffered a bilateral knee injury do not 
appear to be consistent with the circumstances of his 
service.  However, it is possible that service personnel 
records might shed more light on the Veteran's military 
duties and whether or not he engaged in any combat parachute 
jumps.  

Under these circumstances, the Board believes that it is 
appropriate to obtain the Veteran's service personnel records 
(if available) for his period of military service.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.]

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate repository of records, 
and request copies of Veteran's service 
personnel records.  All efforts to obtain 
such records should be documented in the 
claims folder.

2.  If service department records or 
credible lay evidence indicates that the 
Veteran would have qualified as a 
parachutist, VBA should arrange for an 
orthopedic examination of the Veteran to 
determine whether his bilateral knee 
disability is a result of service, 
including his claim of a bilateral knee 
injury resulting from combat parachute 
jumps.  The examiner should review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
(1) whether the Veteran currently has a 
right knee disability; and (2) whether any 
identified right knee disability, and/or 
the Veteran's diagnosed left knee 
disability are related to his military 
service, to include injuries sustained 
during combat parachute jumps.  The 
examiner should presume that the Veteran 
injured his bilateral knees during combat 
parachute landings.  Any diagnostic 
testing which is deemed to be necessary by 
the examiner should be scheduled.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



